Mr. Chief Justice Sjlyth
delivered the opinion of the Court:
Appellant urges that if what the defendant said to her mother can properly be regarded as an offer to compromise, it was not immaterial, although it might be inadmissible for other reasons; that the appellee is bound by his objection of immateriality ; and that if we should find that the testimony was not immaterial we must reverse the case, even though we are satisfied that it was incompetent or otherwise invalid.
If the court had received the testimony over the objection of the defendant, he could not, as a general rule, be heard in this court to assign another reason than that stated in the court below why it should not have been admitted. Lilly v. Hamilton Bank, 29 L.R.A.(N.S.) 558, 102 C. C. A. 1, 178 Fed. 53, 59. In such a case if the objection made below was unsound the court would not have committed error in receiving the testimony. The defendant would be in the same plight as if he had made no objection, for an invalid objection is like unto no objection. Presnell v. Garrison, 122 N. C. 595, 29 S. E. 839. But where the testimony was correctly rejected. *308though for a wrong reason, the party complaining’ of the rejection would have no ground on which to rest his complaint, since he was without right to have the testimony received, unless it appears that he could have obviated the objection if it- had been made below. Spottiswood v. Weir, 80 Cal. 449, 450, 22 Pac. 289; State ex rel. Beckwith v. Finn, 100 Mo. 429, 434, 13 S. W. 712. The assigning of a wrong reason for a correct ruling does not constitute error. Howes v. District of Columbia, 2 App. D. C. 188, 191. The authorities cited in support of appellant’s position, when analyzed, are not out of accord with this holding, but if they were we would still adhere to the rule as more in consonance with the better reason and greater weight of authority.
If the testimony offered in the case before us was incompetent, the record fails to show that it was within the power of the plaintiff to remedy the defect.
Was it incompetent? Appellant says it was not, and urges that since there was no lis mota at the time the proposition to settle, was made the rule for which appellee contends does not apply, — that there must be a controversy before any steps can be taken to settle it. This we think is too narrow a view of the applicable law. Finn v. New England Teleph. & Teleg. Co. 101 Me. 279, 283, 64 Atl. 490. See also Hurst v. Williams, 31 Ky. L. Rep. 658, 102 S. W. 1177; Southern R. Co. v. Reeder, 152 Ala. 227, 126 Am. St. Rep. 23, 44 So. 702. What difference in reason can it make whether a claim has been asserted or is only likely to be asserted. The basis for a prob able claim or dispute was in existence. Governed by the knowledge of what usually follows when an accident happens, the appellee was justified in assuming that a claim might be preferred against him which would cause expense and trouble, even though unfounded. Having this belief, it was his right to try to save the expense of litigation albeit he believed himself free from blame in the matter. In its last analysis the question is, Did the defendant in making the offer admit liability? He said at the time that he did not. That denial inhered in each statement that he made. We cannot perceive any reason *309for holding that a proffer of settlement in which he denied liability had the effect of admitting what he denied.
The law encourages the compromise of disputes and looks with favor on all proper efforts in that direction. Moffitt-West Drug Co. v. Byrd, 34 C. C. A. 351, 92 Fed. 290; Gerrish v. Sweetsor, 4 Pick. 377; White v. Old Dominion S. S. Co. 102 N. Y. 661, 662, 6 N. E. 289. We are clearly of the opinion that the tendered testimony was incompetent and was legally rejected.
Nor was the plaintiff entitled to have the question as to whether or not what defendant said to her mother constituted an admission of liability submitted to the jury. There is nothing in it which would warrant a finding that it was such an admission. The question was for the court alone. Furthermore, to let the testimony go to the jury would be to commit the wrong which the rule rendering such testimony incompetent was intended to prevent. Georgia R. & Electric Co. v. Wallace, 122 Ga. 547, 50 S. E. 478; Biggs v. Langhammer, 103 Md. 94, 102, 63 Atl. 198; Colburn v. Groton, 66 N. H. 151, 22 L.R.A. 763, 28 Atl. 95.
Counsel for appellant present some authorities to the effect that, where there is doubt as to whether or not liability was admitted, the court in its discretion may submit the matter to the jury for its determination. Bartlett v. Hoyt, 33 N. H. 151; Long v. Pierce County, 22 Wash. 330, 61 Pac. 142. But for the reason just assigned, if no other, these cases are not applicable. There is no doubt here as to the meaning of what the defendant said to the plaintiff’s mother upon the subject. 'Besides, in none of the cases just mentioned did the party making the offer state when submitting it, as was done by the defendant here, that it must not be construed as an admission of liability on his part. Those cases do not support the position of the appellant.
The judgment is affirmed, with costs. Affirmed.